Citation Nr: 1416773	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  10-15 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an increased initial disability rating for laxity of the left shoulder, rated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel
INTRODUCTION

The Veteran served honorably in the United States Army from October 1972 to September 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which granted service connection for laxity of the left shoulder as 20 percent disabling.  The Veteran appealed the decision.  In May 2012, the Board remanded this case for additional development.

The Veteran had a hearing before the undersigned Veterans Law Judge in August 2011.  A transcript of that proceeding has been associated with the claims file.

The Board has not only reviewed the Veteran's physical claims file, but also his electronic claims file to ensure a total review of the evidence.

In its May 2012 remand, the Board referred the Veteran's December 2011 claim of entitlement to special monthly compensation (SMC), based on the need for aid and attendance.  From review of the record it does not appear that the Agency of Original Jurisdiction (AOJ) took appropriate action with respect to that claim.  Additionally, the Veteran's January 2013 submission of VA medical records related to a neurological disorder of the left elbow indicates he may wish to file a claim for that condition.  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.

Following the Board's remand, private medical records from Dr. J.G. indicate the Veteran may be in receipt of Workman's Compensation benefits for an injury he sustained to his left shoulder in May 2010.  As these records may include information pertaining to his service-connected left shoulder disability, the AOJ should specifically seek the Veteran's authorization for the release of any relevant state Workman's Compensation records.

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran provide or identify any pertinent records not already of record including those pertaining to a claim for Workman's Compensation.  After obtaining any necessary contact information and authorization from the Veteran, obtain copies of any outstanding treatment records from any provider identified by the Veteran, as well as any Workman's Compensation records the Veteran identifies as relevant.

If, after making reasonable efforts to obtain records identified by the Veteran; and if the AOJ is unable to secure such records, the AOJ must notify the Veteran and (a) identify the specific records the AOJ is unable to obtain; (b) briefly explain the efforts that the AOJ made to obtain those records; (c) describe any further action to be taken by the AOJ with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.  All records secured should be associated with the claims file.

2.  Obtain any outstanding VA treatment and evaluation records relating to the Veteran's left shoulder disability.  All records secured should be associated with the claims file.

3.  Ensure completion of the foregoing and any other development deemed necessary, then return the claims file to the Board for appropriate appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



